                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:20-cr-017(4)
                                          JUDGE MICHAEL H. WATSON
STEPHANIE SOUNARY BOUPHAVONG


                         REPORT AND RECOMMENDATION


      Defendant Stephanie Sounary Bouphavong previously pleaded not
guilty to a Superseding Indictment charging her with one count of
conspiracy to possess with intent to distribute controlled substances
in violation of 21 U.S.C. § 846 (Count 1), one count of possession
with intent to distribute 400 grams or more of a mixture or substance
containing a detectable amount of fentanyl in violation of 21 U.S.C. §
841 (Count 8), and one count of possession with intent to distribute a
mixture or substance containing a detectable amount of cocaine in
violation of 21 U.S.C. § 841 (Count 9). Superseding Indictment, ECF
No. 28. The Superseding Indictment also contains two forfeiture counts
against this defendant. Id. The United States and defendant thereafter
entered into a plea agreement, executed pursuant to the provisions of
Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure, whereby
defendant agreed to enter a plea of guilty to the lesser included
offense of Count 8.1   On May 12, 2021, defendant, assisted by her
counsel, participated in a change of plea proceeding.

      1 At the outset of the change of plea proceeding, the Government moved
to amend the Plea Agreement, ECF No. 119, to clarify that Defendant will
plead guilty to the lesser included offense of Count 8 (without reference to
a quantity of fentanyl), that the elements of the offense are those that
pertain to the lesser included offense, and that the Government will dismiss
Counts 1 and 9 should the District Judge accept Defendant’s guilty plea
pursuant to this Plea Agreement. Without objection by the Defendant, the
Court granted the Government’s oral motion to amend the Plea Agreement. Under
the Plea Agreement, defendant agreed to the forfeiture of her interest in
three firearms, ammunition, and currency seized from her residence. The Plea
Agreement also includes an appellate waiver provision that preserves only
certain claims for appeal or collateral challenge.
                                      1
     After being advised of her right to appear personally and with
her counsel and after consulting with her counsel, defendant consented
to appear by videoconference.
     Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to enter a
guilty plea before a Magistrate Judge.    See United States v. Cukaj, 25
Fed.Appx. 290, 291(6th Cir. 2001)(Magistrate Judge may accept a guilty
plea with the express consent of the defendant and where no objection
to the report and recommendation is filed).
     During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time she entered her guilty plea, defendant was in full possession of
her faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of narcotics, other drugs, or
alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined her competence
to plead.   Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges against her in the
Superseding Indictment and the consequences of her plea of guilty to
the lesser included offense of Count 8.    Defendant was also addressed
personally and in open court and advised of each of the rights
referred to in Rule 11 of the Federal Rules of Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.    Defendant acknowledged
that the plea agreement signed by her, her attorney and the attorney
for the United States and filed on April 20, 2021, represents the only
promises made by anyone regarding the charges against her in the
Superseding Indictment.   Defendant was advised that the District Judge
may accept or reject the plea agreement and that, even if the District
Judge refuses to accept any provision of the plea agreement not




                                   2
binding on the Court, defendant may nevertheless not withdraw her
guilty plea.
     Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.     She
confirmed that she is pleading guilty to the lesser included offense
of Count 8 of the Superseding Indictment because she is in fact guilty
of that offense.    The Court concludes that there is a factual basis
for the plea.
     The Court concludes that defendant’s plea of guilty to is
knowingly and voluntarily made with understanding of the nature and
meaning of the charges and of the consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to the
lesser included offense of Count 8 of the Superseding Indictment be
accepted.   Decision on acceptance or rejection of the plea agreement
was deferred for consideration by the District Judge after the
preparation of a presentence investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.    28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.    F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to

                                    3
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019);
Thomas v. Arn, 474 U.S. 140 (1985).




May 12, 2021                                s/ Norah McCann King
 Date                                        Norah McCann King
                                       United States Magistrate Judge




                                   4
